Mb. Justice Texidob
delivered the opinion of the court.
• We have before ns a. motion to strike ont the brief of the appellants and to dismiss the appeal.
Really the appellants have failed to comply with Rules 42 and 43 of this court. The statement of the ease should he drawn up in a simple and concise manner, and this has not ■been done in the case herein.
Although two or more assignments of error may he jointly argued, they should he so argued as to avoid mixing them up in such a way that it is difficult to identify the particular point discussed.
Every assignment of error must be discussed or argued, and the task of ascertaining to which of them each paragraph or page of the brief refers must not he left to the court. What the litigant can and should do himself, must not he passed on to the court to do.
The court, however, may exercise its discretion, as it has done heretofore on similar occasions, in order to give a party the opportunity to rectify an error.
Accordingly the motion to dismiss is overruled, and the appellants are granted fifteen days for filing an amended brief.